Citation Nr: 1510195	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-39 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include delusional disorder and depression.

2.  Entitlement to service connection for diabetes mellitus type II (diabetes), to include as secondary to an acquired psychiatric condition.

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case has since been transferred to the RO in Montgomery, Alabama.  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in March 2012.  A transcript of the hearing is associated with the claims file.  

The issues were previously remanded by the Board in May 2012 for additional development.  The issues have since returned to the Board.


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and a psychosis did not manifest within one year of the Veteran's discharge from service.

2.  Hypertension did not manifest during service and any current diagnosis of hypertension is not attributable to service.

3.  Diabetes mellitus did not manifest during service and any diagnosis of diabetes mellitus, if any, is not attributable to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include a delusional disorder, was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Analysis

As noted above, the Board most recently remanded this claim in May 2012 for further development, specifically to obtain updated VA treatment records and a VA examination for the Veteran's psychiatric disability.  The VA treatment records were associated with the claims file in October 2012 and the Veteran was afforded the appropriate VA examination in November 2012.  The claim was readjudicated in a November 2014 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in September 2006 and October 2012, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Social Security Administration (SSA) disability records have been associated with the file.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided VA examination in November 2012 for his psychiatric condition.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiner concluded that the Veteran's psychiatric condition was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim of entitlement to an acquired psychiatric disorder.

The Veteran has not been afforded a VA medical examination with respect to this claims for hypertension and diabetes mellitus type II; however, the Board finds that a VA examination is not necessary in order to decide this claim.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (VA examination not needed pursuant to 38 U.S.C.A. § 5103A(d)(2) where there is sufficient competent medical evidence on file to decide the claim). 

Because the weight of the evidence demonstrates no in-service injury or disease of the endocrine or vascular system, including no chronic symptoms of diabetes mellitus or hypertension in service, and no herbicide exposure in service, there is no duty to provide a VA medical examination.  Absent evidence of an in-service injury or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required). 

Finally, a Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2)(2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the appellant was assisted at the March 2012 hearing by a private attorney and, during the hearing, the Veterans Law Judge fully explained the issues on appeal and the types of evidence needed to support the claims.  The Veterans Law Judge and the Veteran's representative asked questions during the Board hearing regarding the appellant's contentions.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and that any error in notice provided during either hearing constitutes harmless error.  

Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has claimed service connection for a psychiatric disorder, which if diagnosed as a psychoses would be considered to be a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  Therefore, 38 C.F.R. § 3.303(b) potentially applies in this case as it relates to the psychiatric claim, diagnosed as delusional disorder not otherwise specified.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Factual Background

Service treatment records (STRs) are absent complaints or diagnoses of any acquired psychiatric condition.  Notably, the Veteran's May 1982 exit examination indicated a normal psychiatric clinical evaluation.

The Veteran's personnel records do not indicate any behavioral issues or disciplinary actions.  The reason for separation was indicated as expiration of a term of service.  

The Veteran was hospitalized from September 23, 1994 through October 13, 1994 for mental health problems.  He was referred to treatment from the human resource department of his employer.  The Veteran had become verbally and physically aggressive several times at work and for the last several years had spoken about conspiracy theories.  The Veteran was admitted for his safety, evaluation and further intensive treatment.  A September 28, 1994 record indicated the diagnostic impression was delusional disorder, persecutory type.  The admitting diagnosis was adjustment disorder with mixed emotional features and the discharge diagnosis was paranoia.  

The Veteran submitted a private evaluation by a psychologist from September 1995.  The Veteran reported being free of psychiatric problems until September 1994 and at that time he was admitted to a private hospital.  The diagnostic impression was psychotic disorder not otherwise specified by history and depressive disorder not otherwise specified by patient report.  

Private progress notes reflect mental health treatment from 1995 through 1999 with paranoid disorder reported. 

A November 15, 1999 disability determination evaluation indicated the Veteran had a diagnosis of psychosis, possibly delusional behavior disorder.  The Veteran had worked at a company but could not keep his job.  He could not concentrate and was laid off.  He reported he could not tolerate the stress.  In general, he was a little bit dull looking and had too many complaints.  

A November 16, 1999 report of psychological evaluation which was referred by the disability determination service resulted in a diagnostic impression of delusional disorder with persecutory factors by medical record.  

SSA records reflect the Veteran was granted disability for a primary diagnosis of schizophrenia and a secondary diagnosis of hypertension.  The disability onset date was indicated as March 2, 1999.  

VA treatment records from August 2001 through October 2012 reflect diagnoses of delusional disorder predominantly and some diagnoses of depression.  The Veteran reported he received social security due to depression and a delusional disorder.  The Veteran reported in a mental health consultation that problems started in the military and had continued due to discrimination and other ill treatment while in service.  The Veteran reported a history of hospitalization in 1995 at the initiative of his employer.  See e.g., March 4, 2005 VA treatment record.  

In May 2011, a VA treating physician reported the Veteran was treated for a delusional disorder at the VA since March 2005.  The Veteran stated his problems started in the military and had continued to mount.  It was the opinion of the treating VA staff psychiatrist that it was as least as likely as not that the Veteran's mental health problems were service connected.   

The Veteran submitted private treatment records from 2000 through 2006.  A psychotic disorder not otherwise specified was provided as a tentative diagnostic impression in June 2004.  The Veteran reported that problems with depression began in 1993 or 1994 though it was noted the Veteran was a poor historian with delusional thinking.  See June 21, 2004 intake sheet, private treatment record.

A September 2004 private disability determination evaluation by a psychologist reflects the Veteran was gainfully employed from the point he got out of the military.  The Veteran worked one year as a heavy equipment operator, one year as a security guard and then a final major employment with another company.  The Veteran had several jobs with his long-term employer but they were primarily labor-type jobs.  The Veteran did have difficulty with supervisors and coworkers to the degree he was on several short-term medical leaves between 1994 and 1995.  The Veteran described them as stress related problems though records suggest that he had some significant psychiatric problems, including psychosis and delusional thinking.  The Veteran was released from employment when his physician would not release him to return to work due to psychiatric problems.  At the time of the evaluation the Veteran was working as a residential trainer in a residential treatment program for individuals with retardation and other mental illness such as autism several days on the weekends.  The Veteran enjoyed his job but longed to get a "good job."  The Veteran was attending college in hopes of a great job and earning money in the future.  The VA examiner noted a rather extensive psychiatric history dating to about 1994 or 1995.  The diagnosis was a history of delusional disorder with persecutory factors, ongoing.   

The Veteran testified in an October 2008 decision review officer hearing and a March 2012 Board hearing that depression onset in service and he was harassed by a platoon Sergeant.  The Veteran reported he was hospitalized while in Germany for thirty days or so for depression due to pressures.  The Veteran was not on medicine for depression while in the military.  The Veteran essentially asserted a platoon sergeant was plotting against him to clear out the platoon of bad soldiers by sending them to jail or getting them dishonorably discharged.  He got an attorney and he had a military hearing.  Due to this assistance of counsel, the Veteran only suffered from having extra duties and "stuff like that."  His civilian lawyer prevented him from going to jail for something he didn't do and helped him get an honorable discharge.  He believed there was a plot to kick him out of service.  He asserted the pressure and stress while on active duty in Germany brought on his delusional disorder.  He reported he was hospitalized in 1994 and counseled.  After service the Veteran reported being in school and working for two and a half years.  He subsequently, about five years post-service, went to work at a plant in October 1990 and eventually left to go out on disability.  The Veteran then applied for social security disability.  The Veteran reported his symptoms started in the military and continued until the present.  

The Veteran was afforded a VA examination in November 2012.  The VA examiner noted the Veteran was diagnosed with delusional disorder not otherwise specified because of his prominent belief that other (including individuals for his military career and his former employer) were monitoring and sabotaging him in his pursuits and is responsible for past and current problems in his life.  The Veteran did not display depressive symptoms at the time of the examination and did not meet DSM IV criteria for depressive disorder at the time of the examination.  While the Veteran was diagnosed with depression at times in the past by VA mental health providers, the diagnosis seemed to have been given at times of acute stress and/or increased persecutory delusions.  It was less likely than not that the Veteran's history of depression was incurred in or aggravated by his active duty service.  The Veteran's delusional beliefs were first treated in the mid-1990s, per the Veteran's self-report and were first diagnosed by mental health professionals in 2005.  A review of the available medical records and the examination found no evidence to suggest that the Veteran was experiencing delusional beliefs during his military service.  Further, it seemed unlikely that the Veteran could have completed 7 years of military service and some 10 years of civilian employment after discharge while experiencing such delusions.  The Veteran's delusional disorder seemed to have onset in the mid-1990s.  Therefore, it was less likely than not that the Veteran's current mental health condition of delusional disorder not otherwise specified was incurred in or aggravated by the Veteran's active duty military service.  

Analysis
 
The Veteran asserts entitlement to service connection for an acquired psychiatric disability to include depression, delusional disorder and anxiety which onset during active duty and has continued since.

The Veteran has been diagnosed with multiple acquired psychiatric conditions.  The November 2012 VA examiner provided a current diagnosis of delusional disorder and recognized past diagnoses of depression.  

Throughout the appeal period, the Veteran has been provided multiple acquired psychiatric diagnoses which includes delusional disorder, psychotic disorder, depression which have been characterized as a single issue of an acquired psychiatric disorder.  The November 2012 VA examiner clearly indicated that the Veteran's psychiatric condition is most accurately diagnosed as delusional disorder not otherwise specified.  

The weight of the evidence shows that symptoms of psychiatric problems were not chronic in service.  A review of the Veteran STRs reveals no complaints or findings of psychiatric problems in service.  At the time of the Veteran's service separation examination, normal psychiatric findings were reported.

There were also no findings of psychiatric problems/diagnoses in the years immediately following service.  The first finding of psychiatric difficulties of record was in 1994, nearly a decade post-service, when the Veteran was hospitalized.

As discussed above, the November 2012 VA examiner's opinion does not support a finding of chronicity or in-service psychiatric difficulties.  This opinion is based on a review of the claims file, considered the Veteran's lay assertions, and is supported by sound and detailed rationale.  Thus, the Board finds that it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board notes that a conflicting positive opinion was provided by a VA staff psychiatrist based on the Veteran's report that symptoms onset in the military.  The opinion is not based on a review of the claims file which contains evidence pertinent to the claim, such as the service treatment records and lay statements.  Moreover, the psychiatrist did not provide rationale for the conclusions; and did not address the period of time after service discharge in which there is no medical evidence and no lay reports of psychiatric symptomatology.  In light of the foregoing, the Board concludes that the opinion is of little probative value, and affords more weight to the November 2012 VA examination and opinion, which is based on thorough and complete reviews of the evidence in the claims file and which provide supporting explanation and rationale for the opinions provided.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).                    

Therefore, the clinical evidence does not reflect either in-service psychiatric difficulties or continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding.  Additionally, a psychiatric disorder was not shown to have manifest within a year of service separation, as it was first diagnosed more than a decade after separation.

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to report psychiatric symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not credible.  While the Veteran has recently asserted that he was hospitalized due to pressure in service, this contention is not supported by contemporaneous service records.  As noted above, the Veteran did not report having any psychiatric problems in service, to include at the time of his May 1982 service separation examination.  In addition to there being no findings of psychiatric problems in service, the Veteran, in numerous treatment records including mental health evaluations associated with the claims folder prior to receipt of his claim for service connection did not report that his psychiatric problems had their onset in service or were related to any incident in service.  The above evidence is more probative than his recent assertions that his current psychiatric problems had their onset in service, voiced many years after service and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). 

Moreover, treatment records which have been associated with the claims folder make no reference to any findings of psychiatric problems until many years following service, which is a factor that the Board finds to be highly probative in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

As to the Veteran's belief that his current psychiatric problems are related to his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation is a medically complex question that extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

The Board notes the positive medical opinion provided by the VA psychiatrist, but as discussed above, the Board affords this opinion low probative weight.  

In an effort to assist the Veteran in substantiating the claim, VA obtained an adequate and probative VA examination opinion in November 2012.  The VA examiner provided a negative nexus opinion based on a review of the available medical records and examination which found no evidence to suggest that the Veteran was experiencing delusional beliefs during his military service.  Further, it was unlikely that the Veteran could have completed 7 years of military service and some 10 years of civilian employment after discharge while experiencing such delusions.  The Veteran's delusional disorder seemed to have onset in the mid-1990s.  Therefore, it was less likely than not that the Veteran's current mental health condition of delusional disorder not otherwise specified was incurred in or aggravated by the Veteran's active duty military service.  The Veteran's entire claims file, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.   Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact. Thus, as noted above, the Board finds this opinion to be the most probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that delusional disorder not otherwise specified, developed in service or to a compensable degree within one year following service, or is otherwise related to the Veteran's period of service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension and diabetes mellitus type II

The Veteran seeks entitlement to service connection for hypertension and diabetes mellitus type II (diabetes). 

The Veteran essentially asserts his hypertension and diabetes are secondary to an acquired psychiatric condition.  He believes that the pressures in service caused the conditions.  However, the Veteran is not service connected for an acquired psychiatric disorder.  Therefore, the board need not address the question of secondary service connection.  

Hypertension and diabetes mellitus are considered a "chronic disease" and listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply to those disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

VA treatment records indicate a current diagnosis of hypertension and borderline diabetes.  See September 14, 2010 VA treatment record.  

The Board notes that having "borderline diabetes" is not the same as having diabetes and it does not reflect a current diabetes diagnosis.  Even if the Veteran were to undergo a VA examination that revealed a diagnosis of diabetes, the Veteran's claim would still fail to establish a nexus between the condition and service.  

The Veteran does not contend that hypertension or diabetes manifested in service, and has not identified any in-service symptoms of either condition.  

Instead, the record shows that the Veteran was diagnosed with hypertension over 9 years after service separation and an actual diagnosis of diabetes mellitus not found after nearly 30 years post-service.  See September 23, 1994 private medical assessment noting a history of hypertension treated since January 1994.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The STRs do not contain any complaints or diagnosis of either condition.  The Veteran's May 1982 exit examination indicated a normal endocrine and vascular system.  

Although the appellant asserts his hypertension and diabetes was caused by his military service, he is not competent to attest to the etiology of his medical condition, as it requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Veteran's assertions regarding the etiology of his hypertension and diabetes are afforded little probative weight.  

To the extent that the Veteran's statements suggest a continuity of lay-perceivable symptoms such as stress in-service, such assertions are inconsistent with the discharge examination report which shows that medical examiners found his psychiatric condition to be clinically normal.  Such statements made many years after the fact are of diminished credibility when viewed against the discharge examination findings.  The Veteran has clearly received treatment for the claimed hypertension disability since service, but this appears to have begun nearly 9 years after service.  Diabetes mellitus has yet to become diagnosed nearly 30 years after service.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of pain or pathology of the hypertension or diabetes in the years proximately following service. 

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Given the facts that (1) the STRs do not diagnose any chronic claimed disability, (2) the first evidence of any hypertension is not shown until at least 9 years after service and the first evidence of pre-diabetes is not shown for several decades after service and (3) the medical evidence of record fails to relate any currently existing hypertension or diabetes to active service, the Board finds that the Veteran's statements are afforded low probative value as to the onset and etiology of his current hypertension and pre-diabetes. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  As such, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for disability is denied.  See 38 U.S.C.A § 5107. 


ORDER

Entitlement to service connection for an acquired psychiatric condition to include delusional disorder and depression is denied.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus type II is denied.  




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


